                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

TRACI GOODWIN,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )
                 vs.                                 )       CIVIL NO. 3:18-cv-1033-JPG-CJP
                                                     )
COMMISSIONER of SOCIAL SECURITY,                     )
                                                     )
       Defendant.                                    )

                        AMENDED MEMORANDUM AND ORDER

       Before the Court is the parties’ Agreed Motion for Remand. (Doc. 24).

       The parties ask that this case be remanded for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand)

depends upon a finding of error, and is itself a final, appealable order. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corporation Comprehensive Disability

Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment

should be entered in favor of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

       The parties agree that, upon remand, “the ALJ will: (1) further evaluate the medical

evidence, including medical opinion evidence; (2) if necessary, reassess Plaintiff’s residual

functional capacity; (3) obtain supplemental evidence from a vocational expert; and (4) issue a

new decision.”

       For good cause shown, the parties’ Agreed Motion for Remand (Doc. 24) is GRANTED.

       The final decision of the Commissioner of Social Security denying plaintiff’s application

for social security benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of plaintiff.


                                                1
IT IS SO ORDERED.

DATED: JANUARY 15, 2019


                          s/ J. Phil Gilbert
                          J. PHIL GILBERT
                          U.S. DISTRICT JUDGE




                            2
